Fourth Court of Appeals
                           San Antonio, Texas
                                September 2, 2015

                              No. 04-15-00069-CV

    TEXAS MUNICIPAL LEAGUE JOINT SELF-INSURANCE FUND
        and Texas Municipal League Intergovernmental Risk Pool,
                              Appellants

                                        v.

               HOUSING AUTHORITY OF CITY OF ALICE,
                            Appellee

         From the 79th Judicial District Court, Jim Wells County, Texas
                       Trial Court No. 14-10-53721-CV
                      David A. Sanchez, Judge Presiding


                                 ORDER
Appellee’s motion to allow further briefing is denied.


It is so ORDERED on September 2, 2015.
                                                     PER CURIAM



ATTESTED TO: ________________________________
             Keith E. Hottle
             Clerk of Court